Exhibit 10.1






AMENDMENT NO. 8




TO THE




LAUNCH SERVICES AGREEMENT


NO. IS-10-008


BETWEEN


IRIDIUM SATELLITE LLC


AND


SPACE EXPLORATION TECHNOLOGIES CORP.
    








*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Execution Copy        Iridium & Space Exploration Technologies Corp. Proprietary
Information

--------------------------------------------------------------------------------






PREAMBLE


This Amendment No. 8 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (as amended, the “Contract”) is entered into on
this 6th day of September, 2018, by and between Iridium Satellite LLC, a limited
liability company organized and existing under the laws of Delaware, having its
office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and
Space Exploration Technologies Corp., a Delaware corporation, having its office
at 1 Rocket Road, Hawthorne, CA 90250 (“Contractor”).


RECITALS


WHEREAS, Customer and Contractor have engaged in discussions relating to the
possibility of using Pre-Flown Hardware to perform the seventh (7th) and final
Firm Launch set forth in the Agreement at a reduced Launch Service Price; and


WHEREAS, Customer desires Contractor to perform the seventh (7th) and final Firm
Launch under the Agreement using such Pre-Flown Hardware in exchange for a
reduced Launch Service Price; and


WHEREAS, as consideration for Customer’s agreement to use the Pre-Flown
Hardware, Contractor agrees to reduce the Launch Service Price for the seventh
(7th) and final Firm Launch by [***] US Dollars (US$[***]), from [***] US
Dollars (US $[***]) to [***] US Dollars (US $[***]).


NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Agreement
and other good and valid consideration, the receipt and adequacy of which are
hereby expressly acknowledged, and intending to be legally bound, the Parties
agree as follows:


Article 1:    Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Agreement.


Article 2:    The definition of “Pre-Flown Hardware” set forth in Article 1 of
the Contract is hereby deleted and replaced in its entirety with the following:


“Pre-Flown Hardware” means: (i) [***] first (1st) stage boosters of the Launch
Vehicle for the fourth (4th) and fifth (5th) Firm Launches, or (ii) a [***]
first (1st) stage booster of the Launch Vehicle for the seventh (7th) Firm
Launch, and/or parts and components thereof that have been previously utilized
by Contractor [***].




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Execution Copy     Iridium & Space Exploration Technologies Corp. Proprietary
Information 2



--------------------------------------------------------------------------------




Article 3:    Section 2.6 added by Amendment 7 to the Contract is hereby
renumbered to read “2.7”.


Article 4:    Article 2.6 of the Contract is hereby deleted and replaced by the
following:


”2.6    Subject to Section 11.1.2 (D), Contractor shall use Pre-Flown Hardware
for the fourth (4th), fifth (5th) and seventh (7th) Firm Launches.”


Article 5:    Section 11.1.2(D) is hereby deleted and replaced in its entirety
with the following:


“(D)    The Launch Vehicle shall be flight proven through a minimum of: (i)
[***] to orbit using [***] first (1st) stage Pre-Flown Hardware prior to the
fourth (4th) Firm Launch, and (ii) [***] to orbit using [***] first (1st) stage
Pre-Flown Hardware prior to the seventh (7th) Firm Launch.”


Article 6:    Section 11.1.2(E) of the Contract is hereby deleted and replaced
in its entirety with the following:


“(E) Contractor shall cooperate in good faith with Customer to resolve any
reasonable question or concern Customer may have related to the qualification of
the Pre-Flown Hardware to be used on the fourth (4th), fifth (5th) or seventh
(7th) Firm Launch.”


Article 7:    Article 11 of the Contract is hereby amended by the addition of
the following Section 11.1.2(G):


“If Contractor is unable use Pre-Flown Hardware to perform the seventh (7th)
Firm Launch for reasons not attributable to Customer, Contractor shall, [***],
use a new first (1st) stage booster for the seventh (7th) Firm Launch.”


Article 8:    Article 15.8 of the Contract is hereby deleted and replaced in it
entirety with the following:


“15.8 Assistance With Insurance Related to Pre-Flown Hardware. If Contractor’s
use of Pre-Flown Hardware to perform the fourth (4th), fifth (5th) and/or
seventh (7th) Firm Launch directly results in an increase to Customer’s related
Launch and In Orbit Insurance costs, Contractor shall provide [***] assistance
to minimize the increase to Customer’s insurance costs.”


Article 9:    Milestone Success Criteria (h), added to [***] in Appendix C,
Table C-2, of the SOW by Amendment 7 to the Contract for the fourth (4th) and
fifth (5th) Firm Launch, shall also apply to the seventh (7th) Firm Launch and
shall be delivered to Customer [***].




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Execution Copy     Iridium & Space Exploration Technologies Corp. Proprietary
Information 3



--------------------------------------------------------------------------------




Article 10:    The event “[***]” added to the [***] of [***] in Appendix C,
Table C-2, of the SOW by Amendment 7 shall also apply to the seventh (7th) Firm
Launch.


Article 10:    The recurring Milestone Payments [***] applicable to the final
Firm Launch set forth in Exhibit C Table C.3 of the Contract are hereby deleted
and replaced in their entirety with the following Milestone Payments.


[***]


Article 11:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.
For Customer    For Contractor


IRIDIUM SATELLITE LLC
 
SPACE EXPLORATION
TECHNOLOGIES CORP.
Signature:
/s/ S. Scott Smith




Signature:
/s/ Gwynne E. Shotwell
 
 
 
 
 
Name:
S. Scott Smith
 
Name:
Gwynne Shotwell
Title:
Chief Operating Officer
 
Title:
President





*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Execution Copy     Iridium & Space Exploration Technologies Corp. Proprietary
Information 4

